PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated and agreed by and between the parties to this cause, by their respective attorneys, that the appeal heretofore taken by the United States of America, be dismissed.”
On consideration whereof, it is now hero ordered and adjudged by this court that this appeal he, and the same is hereby, dismissed pursuant to the foregoing stipulation.